Citation Nr: 0730074	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-29 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral eye 
condition.

4.  Entitlement to service connection for a head injury.

5.  Entitlement to service connection for a lung condition.

6.  Entitlement to service connection for a spine condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claims.

This appeal had originally included the issues of entitlement 
to service connection for bilateral elbow, bilateral wrist, 
bilateral hip, and bilateral knee disorders.  However, in 
February 2006, the veteran submitted a statement in which he 
withdrew these claims from appellate consideration.  See 
38 C.F.R. § 20.204 (2006).

The issue of service connection for a spine condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently suffers from bilateral hearing loss and 
tinnitus.  

2.  There is no competent evidence of record showing that the 
veteran currently suffers from a bilateral eye condition.  

3.  A head injury did not have its onset during active 
service or result from disease or injury in service.

4.  A lung condition did not have its onset during active 
service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss and 
tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

2.  The criteria for entitlement to service connection for a 
bilateral eye condition have not been met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  The criteria for entitlement to service connection for a 
head injury have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  The criteria for entitlement to service connection for a 
lung condition have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in July 2003.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claims for entitlement to service 
connection were denied by the RO and are also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
send the veteran a letter in February 2006 notifying him that 
if compensation was granted, a disability rating and an 
effective date would be assigned.  In the usual course of 
events, VA would readjudicate the pending claim after 
providing such notice.  The fact that this did not occur in 
this case, however, is harmless error since such notice was 
not even required for the reasons given above.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent a VA 
examination in September 2003.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A.  Hearing loss and tinnitus

Certain chronic diseases, such as organic disease of the 
nervous system (to include sensorineural hearing loss), when 
manifest to a compensable degree within a prescribed period 
after service (one year for hearing loss) shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding such 
presumption, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385`; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of service connection for bilateral hearing 
loss and tinnitus.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
record does not contain a diagnosis of bilateral hearing loss 
or tinnitus.  In fact, the record does not contain any 
medical treatment records showing any complaints, treatments 
or findings of hearing loss or tinnitus.  

Service medical records reveal that in September 1976 the 
veteran complained of an earache.  The examination was 
unremarkable except for a very small amount of cerumen.  He 
was diagnosed as having an earache, etiology unknown.  
Separation examination conducted in December 1976 showed no 
abnormalities of the ears and the hearing examination was 
15/15 for both whisper voice and spoken voice tests.  

The Board notes that the veteran has submitted no post-
service medical evidence of bilateral hearing loss.  The 
veteran was afforded a VA examination in September 2003, 
which revealed that the veteran was able to hear a normal 
conversation across the examination room and no physical 
abnormalities were observed.

In the absence of any competent evidence of current hearing 
loss or tinnitus, the Board must conclude that the veteran 
does not currently suffer from these disabilities.  In 
conclusion, the Board has determined that the preponderance 
of the evidence is against the veteran's claim for service 
connection for bilateral hearing loss and tinnitus.  In so 
concluding, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b).

B.  Bilateral eye condition

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board notes that in an October 2003 rating decision, the 
RO denied service connection for refractive error.  The 
veteran did not appeal this decision and, therefore, this 
issue is not addressed in this appeal.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
record does not contain a diagnosis of a bilateral eye 
condition.  In fact, the record does not contain any post-
service medical treatment records.  The veteran was afforded 
a VA examination in September 2003, which showed no 
abnormalities of the eyes and specifically reported that 
there was no icterus, extraocular muscle movements were 
intact, and pupils were round and reactive to light.  In the 
absence of any competent evidence of a current bilateral eye 
disability, the Board must conclude the veteran does not 
currently suffer from that disability.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

C.  Head injury

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
head injury.  

There is no competent medical evidence of record showing that 
the veteran's head injury had its onset during active service 
or is related to any in-service disease or injury.  The 
service medical records are negative for any complaints or 
findings of a head injury and separation examination dated 
December 1976 reported no abnormalities of the head, face, 
neck or scalp.  The record does not contain any post-service 
medical treatment records.  The September 2003 VA examination 
did report that physical examination and an x-ray of the 
skull revealed a ridge on top of the head and the veteran was 
diagnosed as having status post skull fracture.  However, the 
examiner did not opine that this skull abnormality was 
related to service.  

The veteran contends that he sustained a head injury 
inservice in 1975, which knocked him unconscious and resulted 
in a dent in his head causing headaches.  Neither the Board 
nor the veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Service medical records are silent for any 
such head injury.  In addition, the record does not contain a 
competent opinion linking the veteran's current skull 
abnormality to service and the medical evidence of record 
does not otherwise demonstrate it is related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

D.  Lung condition

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
lung condition.  

During the post-service VA examination in September 2003, the 
veteran was diagnosed as having chronic obstructive pulmonary 
disease (COPD) and carbon monoxide exposure following 
pulmonary function tests.  There is no competent medical 
evidence of record, however, showing that the veteran's lung 
disability had its onset during active service or is related 
to any in-service disease or injury.  Service medical records 
show complaints of chest pain, in addition to sinus 
congestion and chills, in February 1974.  Physical 
examination, however, showed that the chest was clear.  In 
addition, separation examination performed in December 1976 
reported no abnormalities of the lungs and chest.  

The veteran contends that he was exposed to asbestos during 
service.  Under applicable criteria, VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  VA Manual 21-1, Part 
VI, paragraph 7.21, rescinded by M21-1MR, Parts II, IV, and V 
(December 13, 2005); VAOPGCPREC 4-2000 (April 13, 2000), 
published at 65 Fed Reg. 33422 (2000); see also Ashford v. 
Brown, 10 Vet. App. 120, 123-24 (1997).

The service medical records do not show a diagnosis of 
asbestosis and, as stated above, the veteran's lungs and 
chest were normal at separation.  In addition, the September 
2003 post-service VA examination specifically stated that x-
rays of the chest were within normal limits and there was no 
plain radiographic evidence of asbestosis.

The veteran also contends that he was exposed to harmful 
toxins, other than asbestos, while serving on a ship during 
active service that caused his current lung condition.  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Even if the Board 
were to concede that the veteran was exposed to toxins while 
in service, the claim must still be denied.  There is no 
competent evidence of record relating his current pulmonary 
disorder and carbon monoxide exposure to any in-service 
disease or injury, including exposure to asbestos or other 
toxins.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a bilateral eye disability is denied.

Service connection for a head injury is denied. 

Service connection for a lung condition is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Service medical records show that the veteran was treated in 
July 1974 for lumbar sacral strain, in September 1974 after 
hurting his back while lifting a chair, and in December 1975 
for lower back pain.  The September 2003 post service VA 
examination revealed tenderness on examination of the lumbar 
spine and limitation of motion with functional impairment due 
to pain.  It does not appear that the VA examiner reviewed 
the claims file.  In this case, an opinion is necessary to 
determine whether the current diagnosed disability was 
related to the inservice injuries of the lumbar back.  
Therefore, the Board finds that an addendum to the September 
2003 VA examination report is required.  See 38 C.F.R. § 
3.159(c)(4) (2006).  


Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
doctor that examined the veteran in 
September 2003, if available, for an 
addendum.  If not, another doctor 
should be asked to review the claims 
folder.  

The doctor should state whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current back 
disability had its onset during active 
service or is related to any in-service 
disease or injury.  

In providing this opinion, the doctor 
should review and discuss the service 
medical records.  The doctor should 
specifically discuss the significance of 
the in-service July 1974 diagnosis of 
lumbar sacral strain, September 1974 
injury of the back, and December 1975 
diagnosis of lower back pain.

If the doctor determines that re-
examination of the veteran is required 
in order to provide the requested 
opinion, then an appropriate 
examination and/or testing should be 
scheduled.

The doctor must provide a comprehensive 
report, including complete rationales 
for all conclusions reached.  

2.  Then, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


